Citation Nr: 1029803
Decision Date: 07/30/10	Archive Date: 09/09/10

DOCKET NO.  07-34 261	)	DATE JUL 30 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin rash, to include as due to in-service exposure to Mustard Gas.

2.  Entitlement to service connection for depression and/or a sleep disorder, to include as due to in-service exposure to Mustard Gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to March 1969.  

This matter is before the Board of Veterans Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied the Veterans service-connection claims for a skin rash and for depression and/or a sleep disorder.  

Clarification of issues on appeal

As noted above, the Veterans skin and depression/sleep disorder claims were denied by the RO in February 2007.  The Veteran filed a timely notice of disagreement (NOD) as to these two issues in May 2007.  Following receipt of an August 2007 statement of the case (SOC), the Veteran timely filed a substantive appeal as to both issues.  See the Veterans October 2007 VA Form 9 [front and back].  

Contrary to what is noted on the ROs May 2008 Certification Worksheet, the Veteran clearly specified an intent to appeal his depression/sleep disorder claim to the Board on the back of his October 2007 VA Form 9.  There is no subsequent indication in the record demonstrating that the Veteran withdrew this issue.  Accordingly, the Board will address both perfected claims on the merits below. 

Please note this appeal has been advanced on the Boards docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


 FINDINGS OF FACT

1.  The evidence of record does not support the conclusion that the Veteran was exposed to Mustard Gas during his military service.

2.  The evidence of record does not support a finding that the Veterans skin disability is related to his military service.

3.  The evidence of record does not support a finding that any psychiatric disability or sleep disability currently exists.


CONCLUSIONS OF LAW

1.  The Veterans skin disability was not incurred in or aggravated by the Veterans service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2009).

2.  The Veterans low back disability was not incurred in or aggravated by the Veterans service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.316 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimants representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimants possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 
The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time, or 
immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters mailed in June 2006 and December 2006.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  Following the provision of the required notice and the completion of all indicated development of the record, RO readjudicated the Veterans claims in August 2007.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [A timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  

The Board also notes that the Veterans service treatment records, and photos of the Veterans skin rashes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include any other medical records, that could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence. 

The Veteran was not afforded VA examinations to address his skin disability or depression/sleep disorder claims.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in- service event, injury or disease, or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to the Veterans perfected service-connection claims are unnecessary in this case.  With respect to the Veterans skin disability claim, as discussed in more detail below, the evidence of record is against a finding that the Veteran incurred an in-service skin disease or injury, to include exposure to Mustard Gas [McLendon element (2)].  

With respect to the Veterans claimed depression/sleep disorder, there is no competent medical evidence of record demonstrating that the Veteran has a current psychiatric or sleep disability [McLendon element (1)].  The Board recognizes that the Veteran is competent to describe his own observable symptomatology, but he is not competent to diagnose himself with a specific psychiatric or sleep disability.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Moreover, the evidence is against a finding that the Veteran incurred an in-service psychiatric disease or injury, to include exposure to Mustard Gas [McLendon element (2)].

Under these circumstances, VA skin, mental and/or sleep examinations are not required.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case the evidence does not support a finding that the Veteran was diagnosed with or treated for mental health problems, sleep problems, or skin problems in service, or that he was exposed to Mustard Gas during his military service.  Further, the evidence does not include a current medical diagnosis of any psychiatric or sleep disability.  
In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agencys development and consideration of the claim were insignificant and non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2009).  He has retained the services of a representative and he declined the option to testify at a personal hearing before a Veterans Law Judge.

Accordingly, the Board will address the merits of the claims.

Service connection for a skin rash

Relevant law and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

Pursuant to 38 C.F.R. § 3.316, exposure to certain specified vesicant agents during active military service, together with the subsequent development of certain diseases, is sufficient to establish service connection in the following circumstances: (1) full-body exposure to nitrogen or sulfur mustard during active military service, together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer (excluding mesothelioma), or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD); or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  See 38 C.F.R. § 3.316 (2009).

In Pearlman v. West, 11 Vet. App. 443 (1998), the United States Court of Appeals for Veterans Claims (Court) found that the initial burden of submitting a claim was relaxed for veterans who subsequently developed conditions specified by the regulation, to the extent that the regulation did not require evidence of a medical nexus for those conditions, but rather a nexus was presumed if the other conditions required by the regulation were met.  Id. at 446.  The Court specified that "the veteran is relieved of his burden of providing medical evidence of a nexus between the current disability and the in-service exposure.  Rather, service connection is granted if the appellant has experienced:  (1) full body exposure, (2) to the specified vesicant agent, (3) during active military service, and (4) has subsequently developed the specified conditions," subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  Id.

Analysis

In essence, the Veteran contends that he currently has a skin rash disability that is due to exposure to Mustard Gas, while serving in Fort Bliss, Texas during the months of March through May 1967.  See the Veterans April 2006 statement in support of claim; see also the Veterans more recent Appellants Brief, dated May 14, 2010.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson, 12 Vet. App. at 253.  

With respect to Hickson element (1), current disability, the Veteran and his wife both assert that the Veteran currently gets itchy, burning and bleeding skin rashes on and off.  He has submitted photographs depicting a visible rash over his neck, chest, stomach and back.  Although there is no medical evidence of record identifying a specific diagnosis for the Veterans skin rash, it is clear that based on the Veterans and his wifes competent testimony, supplemented by photographs of the Veterans skin rash, that the Veteran has a current skin disability.  As noted above, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to crucial Hickson element (2), in-service disease or injury, the Board will separately discuss disease and injury.

Concerning in-service disease, the Veterans service treatment records fail to demonstrate any complaints of, or treatment for any skin disability in-service.  Most significantly, the Veterans January 1969 separation examination included an evaluation of his skin, upon which the examiner specifically indicated that the Veterans skin was normal.  See the Veterans January 21, 1969 Report of Medical Examination.  Accordingly, in-service skin disease is not demonstrated.

Concerning in-service injury, as noted above, the Veteran contends that he was exposed to Mustard Gas during testing at Fort Bliss during the early months of 1967.  According to the VA Adjudication Manual, one step in the development process in attempting to confirm whether a veteran was exposed to Mustard Gas is to send the requisite information to the Compensation and Pension (C & P) Service personnel who will review the information and/or forward the information to the appropriate authority who will be able to aid in the confirmation of exposure.      See M21-1MR, Part IV, Subpart ii, ch. 1, sec. F.22. (2009) [addressing the development of claims based on the effects of exposure to mustard gas or Lewisite].

In this connection, the RO contacted C & P to verify the Veterans assertions concerning his alleged exposure in December 2006.  Crucially however, a December 13, 2006 note from C & P specifically indicated that the Veteran was not listed in the Department of Defenses (DODs) mustard gas database of test participants.  See the December 13, 2006 Note from D.A.  

Significantly, the Veterans DD 214 also does not reflect that the Veteran underwent any type of chemical training.  The Board acknowledges that the Veteran submitted statements alleging gas exposure, but these statements do not demonstrate that he had full body exposure to the vesicant agents.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding, to include buddy statements, or contemporaneous records or personal statements regarding in-service exposure.    

Although the Veteran is competent to indicate that he underwent chemical training in service, the Board does not find the Veterans statements to be credible, as his service-records indicate duties as a communications center specialist, with no indication of any type of gaseous exposure or chemical training.  See the Veterans DD-214.  Crucially, the Veterans name is absent from the DODs test participant database, and C & P could not verify any Mustard Gas exposure.  As such, the Board accordingly finds that the weight of the evidence of record is against a finding that the Veteran was exposed to Mustard Gas, or any other vesicant agent during his active duty service.  

Therefore, in-service injury is also not demonstrated, and Hickson element (2) remains unsatisfied.  The Veterans claim fails on this basis.  

For the sake of completeness, with respect to Hickson element (3), nexus or relationship, in the absence of any skin injury or disease in service, such an opinion would appear to be an impossibility.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his current skin rashes and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimants responsibility to support a claim for VA benefits].  

The Board notes in passing that even if it were to concede that the Veteran was exposed in Mustard Gas in service [which it manifestly does not], the Veteran has not submitted competent evidence of a nexus between his current skin disability and his alleged in-service exposure.  The only skin disability listed under 38 C.F.R. § 3.316 as presumptively due to exposure to Mustard Gas is squamous cell carcinoma.  There is no competent evidence of record demonstrating that the Veteran currently has squamous cell carcinoma, and the Veteran does not so contend.  

As for the Veterans own lay assertions, the Veteran states that he has experienced his skin rashes on and off continuously since his military service.  See the Veterans November 2007 letter to the RO.  As noted above, the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness personal knowledge].  

The Board is of course aware of the provisions relating to continuity of symptomatology, discussed above.  See 38 C.F.R. § 3.303(b) (2009).  After a complete review of the evidence of record, the Board finds that the Veterans lay statements regarding continuity of symptomatology, although competent, lack credibility when weighed against the evidence of record as a whole.  In this regard, as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veterans demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

Regarding credibility, the Veterans assertions of continuity are contradicted by his contemporaneous service records, which pertinently include an evaluation of the Veterans skin upon separation from service.  As noted above, the Veterans January 1969 separation examination specified a normal clinical evaluation of the Veterans skin.  See the Veterans January 21, 1969 Report of Medical Examination.  Moreover, there is no indication of any symptomatology affecting the Veterans skin in his service treatment records, or at any time for decades following service.   Indeed, it was not until 2006 [more than thirty-five years following the Veterans separation from service] when the Veteran first reported an ongoing skin rash to the VA in association with his claim for benefits.  See the Veterans April 2006 Application for Compensation and/or Pension.  

The Board is aware of the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), which notes that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veterans ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.

However, Buchanan also states that, as the finder of fact, the Board is permitted to determine whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Id. at 1337.  The Board may also weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Id.  

In this case there is contemporaneous evidence of record that specifically contradicts the Veterans assertion that he has had continuous problems with his skin during and since his active duty service.  The Board places greater weight of probative value on the Veterans normal skin examination administered upon separation from service 41 years ago than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veterans testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].  

Moreover, the Veterans absence of skin complaints [both in-service and for over three decades after his separation] also weighs against the Veterans assertions of continuity.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veterans entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised];          see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].

Finally, as was discussed above, there is no objective evidence of record indicating that the Veterans current skin rashes are as likely as not related to his military service.  Thus, supporting medical evidence of continuity is also lacking in this case.  

For the reasons identified above [i.e. the Veterans contemporaneous treatment reports identifying normal skin upon separation, the absence of complaint or treatment for any skin problems for over thirty-five years following service, the absence of any current objective medical evidence, and the Veterans potential bias], the Board finds that the Veterans lay testimony lacks credibility and in turn probative value, when considered in relation to all of the evidence of record as a whole.  

Continuity of symptomatology since service is therefore not demonstrated.
Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veterans service-connection claim fails on this basis as well.

Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veterans claim of entitlement to service connection for a skin rash, to include as due to in-service exposure to Mustard Gas.  The benefit sought on appeal is accordingly denied.

Service connection for depression and/or a sleep disorder

Relevant law and regulations

The law and regulations generally pertaining to service-connection claims have been set out above and will not be repeated.

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a current disability means a disability shown by competent medical evidence to exist at the time of the award of service connection].

 Analysis

The Veteran contends that he currently has depression and/or a sleep disorder as a result of in-service exposure to Mustard Gas, or in the alternative as due to his above-discussed skin rashes.  See the Veterans April 2006 Statement in Support of Claim; see also the Veterans wifes May 2007 Statement. 

Crucially, no medical evidence of record indicates that the Veteran currently has any psychiatric or sleep disability.  Indeed, the Veteran has not submitted any medical evidence whatsoever.  As noted above, the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a claimants responsibility to support a claim for VA benefits]. 
The Board has no reason to doubt that the Veteran currently experiences depressive symptoms and has trouble sleeping at night.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, unlike a skin rash [which has symptoms generally observable to the naked eye and requires no medical expertise identify], psychiatric disabilities and sleep disorders are complex latent disabilities that can only be competently diagnosed by a medical professional.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veterans lay assertions that he currently experiences depressive symptomatology and trouble sleeping do not constitute competent clinical diagnoses of an existing psychiatric disability or sleep disability.  See 38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed psychiatric or sleep disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veterans depression/sleep disorder claim, and it fails on this basis alone.

The Board notes in passing that there is no evidence of any mental health problems or sleep problems in the Veterans service treatment records, or noted for decades after service.  The Veterans January 1969 separation examination indicated a normal psychiatric examination, and as discussed above, the evidence of record is against a finding that the Veteran was exposed to Mustard Gas in service.  Accordingly, Hickson element (2), in-service disease or injury, is also unsatisfied. 

Finally, in so far as the Veteran asserts that his current skin rashes have caused him to develop a psychiatric or sleep disability, even if the Board were to concede that such disability currently exists [which it manifestly does not], the Board has denied a service-connection award for the Veterans skin rashes.  The Veteran is not service-connected for any other disabilities.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) [in order to establish service connection for a claimed disability on a secondary basis, there must be evidence of a service-connected disability].

Conclusion

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veterans claim of entitlement to service connection for a psychiatric and/or sleep disorder.  The benefit sought on appeal is accordingly denied.

(CONTINUED ON NEXT PAGE)
 ORDER

Service connection for a skin rash is denied.

Service connection for depression and/or a sleep disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans Appeals


  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision.  The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.

If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 

? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

? Reopen your claim at the local VA office by submitting new and material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts.  If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the Court.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to the Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court.  You can also get this information from the Court's website on the Internet at: http://www.uscourts.cavc.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA clearly explaining why you believe that the BVA committed an obvious error of fact or law, or stating that new and material military service records have been discovered that apply to your appeal.  It is important that such letter be as specific as possible.  A general statement of dissatisfaction with the BVA decision or some other aspect of the VA claims adjudication process will not suffice.   If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered.  Issues not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
AUG 2009	 4597	Page 1	CONTINUED

Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time.  However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal.  For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested.  You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error?  You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management, Planning and Analysis, at the Board.  You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once.  You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion.  See discussion on representation below.  Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA.  An accredited representative works for the service organization and knows how to prepare and present claims.  You can find a listing of these organizations on the Internet at: http://www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent."  (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information, as well as information about free representation through the Veterans Consortium Pro Bono Program (toll free telephone at: (888) 838-7727), is also provided on the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or agent may charge a fee to represent you after a notice of disagreement has been filed with respect to your case, provided that the notice of disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 2007, an attorney or accredited agent may charge fees for services, but only after the Board first issues a final decision in the case, and only if the agent or attorney is hired within one year of the Boards decision.  See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, allowed, or paid for services provided with respect to proceedings before a court.  VA cannot pay the fees of your attorney or agent, with the exception of payment of fees out of past-due benefits awarded to you on the basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to the Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee agreement or expenses charged by your agent or attorney for reasonableness.  You can also file a motion requesting such review to the address above for the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA FORM
AUG 2009 	 4597	Page 2	SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE USED


